DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 47-54, 56-57 & 66 directed to Species of claims 59-65, non-elected without traverse.  Accordingly, claims 59-65 have been cancelled.

Allowable Subject Matter
Claims 47-54, 56-57 & 66 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an apparatus including: a first link coupled to an instrument shaft; a second link having a proximal end portion and a distal end portion, the proximal end portion coupled to the first link, the second link rotatable relative to the first link about a first axis between a first orientation and a second orientation, the distal end portion of the second link coupled to a first tool member and a second tool member, the first tool member and the second tool member each rotatable relative to the second link about a second axis; a guide member, a first guide channel defined by a first surface of the guide member, a second guide channel defined by a second surface of the guide member, the first guide channel and the second guide channel forming a circular arc about the first axis; a first cable coupled to the first tool member, the first tool member rotatable relative to the second link about the second axis when the first cable is moved, the first cable wrapped about the first surface in response to the second link being in the first orientation and the second orientation; and a second cable coupled to the second tool member, the second tool member rotatable relative to the second link about the second axis when the second cable is moved, the second cable wrapped about the second surface in response to the second link being in the first orientation, the second cable being spaced apart from the guide member in response to the second link being in the second orientation.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783